Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 18, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  159170 & (66)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JENNY NASYELLY PEREZ, Personal                                                                      Richard H. Bernstein
  Representative of the ESTATE OF AURA                                                                Elizabeth T. Clement
  ARGENTINA PEREZ, and RUBEN PEREZ,                                                                   Megan K. Cavanagh,
                                                                                                                       Justices
               Plaintiffs-Appellees/
               Cross-Appellants,
  v                                                                SC: 159170
                                                                   COA: 340082
                                                                   Wayne CC: 15-014697-NH
  HENRY FORD HEALTH SYSTEM,
           Defendant-Appellant/
           Cross-Appellee,
  and
  DANIEL MORRIS, M.D., DR. FRANK
  McGEORGE, DR. OLESYA
  KRIVOSPITSKAYA, DR. TAREK TOUBIA,
  DR. MICHELLE SLEZAK, DR. GREGORY
  HAYS, DR. HEATHER EVANSON, DR. E.
  JENKINS BROWN, DR. DENISE LEUNG,
  DR. LAURIE ROLLAND, VIVEK RAI,
  M.D., DR. ANDREW RUSSMAN, DR.
  SATHYAVANI RAMANUJAM, and
  DR. ASHA SHAJAHAN,
             Defendants.
  _________________________________________/

         On order of the Court, the application for leave to appeal the December 4, 2018
  judgment of the Court of Appeals and the application for leave to appeal as
  cross-appellants are considered, and they are DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 18, 2019
         d0911
                                                                              Clerk